Citation Nr: 0014801	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has perfected an appeal of the issue 
of entitlement to service connection for post traumatic 
stress disorder.
 
2.  Whether the veteran has perfected an appeal of the issue 
of entitlement to an increased (compensable) disability 
rating for service-connected high frequency hearing loss.

3.  Whether the veteran has perfected an appeal of the issue 
of entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an adverse determination of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) regarding the timeliness of the 
substantive appeal as to the issues listed on the title page.  
In a decision dated June 12, 1998, the Board upheld the 
determinations by the RO regarding the timeliness of the 
appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In April 1999, counsel for VA 
filed a motion to vacate and remand the Board's decision of 
June 1998.  The motion was granted by Order of the Court 
dated in June 1999, and the case has been remanded to the 
Board for further readjudication and disposition in 
accordance with the Court's order.

As stated in the June 1998 Board decision, the veteran 
indicated during the pendency of the appeal that his service-
connected gunshot wound residuals had worsened.  Therefore, 
this matter is referred to the RO for consideration.


REMAND

The Court's order directs the Board to determine whether the 
RO complied with the procedures in 38 C.F.R. §§ 19.33, 19.50-
53 (1999).  Section 19.33 of 38 C.F.R. provides that if there 
is a question raised within the agency of original 
jurisdiction as to the timely filing of a Notice of 
Disagreement or Substantive Appeal, the procedures for an 
administrative appeal must be followed.  The regulations 
governing administrative appeals, 38 C.F.R. §§ 19.50-53, 
contemplate a situation where a difference of opinion or 
conflict arises within the Department among agency officials 
as to a determination made by the RO.  It such a situation 
arises, these regulations provide that certain officials 
within the Department, including the Director and 
adjudication officer at the RO, may, within either a 6-month 
(for Directors) or 60-day (for officials below the Director's 
level) time period from the date of the mailing of the RO's 
adverse determination to the claimant, file an administrative 
appeal to "resolve a conflict of opinion or a question 
pertaining to a claim involving benefits under laws 
administered by" the Department.  These administrative 
appeals may be taken not only from determinations involving 
dissenting opinions, but also from unanimous determinations 
denying or allowing the benefit claimed in whole or in part.  
Upon filing of an administrative appeal, the regulations 
state that appellant and his or her representative must be 
promptly notified that the administrative appeal has been 
filed by an appropriate official and allowed a 60-days time 
period to join the appeal if so desired.  The regulations 
further provide that the claimant will be notified of the 
effect of such action and of the preservation of normal 
appeal rights on the claim if he or she does not elect to 
join in the administrative appeal.

In this case, it is not shown by any records in the claims 
file that an administrative appeal was filed by a VA official 
with respect to the issues decided on appeal, and there is no 
other evidence suggesting that an inter-agency conflict or 
dispute arose as to the Atlanta-RO's November 1996 adverse 
determination on the timeliness of the appeal issues.  
Rather, it appears that the RO proceeded to address the 
timeliness issues under 38 C.F.R. § 19.34 (timeliness issues 
are appealable and if claimant protests adverse determination 
made by RO on such issue, a statement of the case is issued) 
and relevant appellate filing and perfection rules under 38 
C.F.R. Part 20 after it received the veteran's Substantive 
Appeal on October 30, 1996.  Nevertheless, as this case is 
now before the Board under Order of the Court, and, as 
stated, it is unclear from the documents in the file whether 
an administrative appeal was filed, the Board will remand it 
to the RO to allow the agency of original jurisdiction to 
investigate this matter further and to apprise the veteran of 
its findings.

Accordingly, this case is REMANDED for the following:

The RO should determine whether an 
administrative appeal was filed with 
respect to the issues on appeal, and if 
so, any relevant records generated as a 
result should be associated with the 
claims folder.  Further, if it is shown 
that such an appeal was filed, the RO 
should determine whether compliance with 
38 C.F.R. §§ 19.33, 19.50-53 was 
achieved.  The RO should thereafter 
notify the veteran of the actions taken 
with regard to this REMAND instruction 
and allow him an appropriate time to 
respond.  Should the results of this 
inquiry direct further development and 
adjudication of the matters under appeal, 
the RO should proceed with established 
claims processing procedures, as 
appropriate.

Thereafter, if the determination remains adverse to the 
veteran in any manner, return the case to the Board for 
further appellate review after completion of appellate 
processing procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


